Citation Nr: 1723019	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating greater than 30 percent from December 1, 2011 to July 2, 2013 for coronary artery disease (CAD) status post coronary artery bypass grafting, to include the propriety of a September 2011 rating decision reducing the Veteran's disability rating from 60 percent to 30 percent effective December 1, 2011.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran filed a Notice of Disagreement specifically on the issue of the propriety of the reduction of the evaluation of his service-connected CAD, as reflected above.

Subsequently, by rating decision dated in October 2014, the RO increased the Veteran's disability rating for CAD to 100 percent disabling effective July 3, 2013.  In November 2014 correspondence, the Veteran expressed disagreement with the effective date assigned for the 100 percent rating.  

In March 2013, the Veteran requested a Board hearing.  In May 2016 correspondence, the Veteran withdrew this hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a disability rating greater than 60 percent from December 1, 2011 to July 2, 2013 for CAD status post coronary artery bypass grafting is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a July 2011 rating action, the RO notified the Veteran of a proposed reduction in the disability rating for his service-connected CAD from 60 percent to 30 percent.

2.  The proposed reduction was implemented by a September 2011 rating decision, which reduced the rating for CAD to 30 percent, effective December 1, 2011, in compliance with applicable due process laws and regulations.  The Veteran's 60 percent disability evaluation had been in effect since March 16, 2010, a period of less than five years.

3.  A review of the medical evidence suggests that there was no sustained improvement of the Veteran's service-connected CAD status post coronary artery bypass grafting between December 1, 2011 and July 3, 2013.


CONCLUSION OF LAW

Reduction of the disability rating for the Veteran's CAD status post coronary artery bypass grafting from 60 percent to 30 percent as of December 1, 2011 was improper, and the restoration of the 60 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.104, Diagnostic Code (DC) 7017 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where the reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified of the proposed reduction and that he or she has 60 days in which to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112 (b)(6) (West 2014); 38 C.F.R. § 3.105(e) (2016).

In this case, service connection was granted for CAD status post coronary artery bypass grafting by a November 2010 rating decision, and a 60 percent rating was assigned, effective March 6, 2010.  See 38 C.F.R. § 4.104, DC 7017. 

The RO proposed reducing the Veteran's rating for CAD status post coronary artery bypass grafting in a July 2011 rating decision.  The Veteran was notified of this proposal in a letter dated in that same month.  In the letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence that his compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  The Veteran submitted no evidence within the 60-day period. 

In a September 2011 rating decision, the RO reduced the evaluation of the Veteran's CAD status post coronary artery bypass grafting from 60 percent to 30 percent, effective December 1, 2011, and informed the Veteran of this in a September 2011 letter. 

Initially, the Board finds that the July 2011 rating decision and notice to the Veteran satisfied the requirements of 38 C.F.R. § 3.105(e) by notifying the Veteran of the proposed reduction and allowing him the opportunity to have a hearing and provide additional evidence within 60 days.  The RO further satisfied procedural requirements by providing a notice of final action to the Veteran setting forth the reasons for the action and the evidence upon which the action is based.  See 38 C.F.R. § 3.105(e).  The RO also allowed a 60-day period to expire before assigning the reduction effective date.  See id.  As such, the procedural requirements have been satisfied. 

Moreover, prior to the reduction, the Veteran's 60 percent evaluation for CAD status post coronary artery bypass grafting had been in effect from March 16, 2010. The reduction took effect on December 1, 2011.  As the rating had been in effect for less than five years, the provisions of 38 C.F.R. § 3.344  (a) and (b) do not apply. Rather, the provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) stated, however, that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2  establishes that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  Furthermore, in considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Turning to the rating criteria, disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of a veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

DC 7017 contemplates coronary bypass surgery, and provides that a 100 percent rating is assigned for three months following hospital admission for surgery.  See 38 C.F.R. § 4.104, DC 7017.  Thereafter, the following ratings are available: a 10 percent rating is assigned when the workload is greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication is required.  A 30 percent rating is assigned when the workload is greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or x-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

By way of history, the Veteran was diagnosed with coronary artery disease in May 2009 and underwent coronary bypass surgery in December 2010.  

A June 2010 VA examination report shows that the Veteran underwent exercise stress testing in May 2010 and obtained a METs of 4.9.  A subsequent private treatment record dated in November 2010 shows a METs of 6.1.  A March 2011 VA examination report notes that although the Veteran's last stress test and METs evaluation was prior to his coronary bypass surgery in December 2010, his METs were still the same at 4.9, clinically.  The examiner noted that the Veteran's activity was further restricted due to shortness of breath and back pain.  It was also noted that the Veteran had left ventricular ejection fraction of 53 percent as demonstrated during the May 2010 exercise test.  

In June 2011, a VA examiner noted the discrepancy in METs testing (i.e., the 4.9 METs score in May 2010 and 6.1 METs score in November 2010) and found that the Veteran's METs evaluation of 6.1 appropriately reflected his current clinical limitations.  The VA examiner indicated that he was unable to state without speculation what the Veteran's current METs were as solely due to his service-connected heart disability because his testing was limited by his other medical conditions.  

The Veteran submitted a statement from his private physician, Dr. E.E.F., in April 2014 wherein Dr. E.E.F. estimated the Veteran's METs level to be 1 to 3 (based on a July 3, 2013 METs test) and that this METs level limitation was due solely to the Veteran's service-connected heart condition.   Dr. E.E.F. noted that the Veteran developed a worsening of symptoms of shortness of breath and fatigue in February 2012.  Private treatment records in May 2012 show that he could no longer mow the lawn or carry laundry up the stairs (without getting shortness of breath and dizziness).  Cardiac catheterization showed evidence of restenosis (with total occlusion of the right coronary artery).  Stress test revealed mild ischemia at the level of the apical inferior wall.  Pulmonary function tests were ordered and showed evidence of mild chronic obstructive pulmonary disease (COPD).  The Veteran was also noted to suffer from spinal stenosis.  Regadenoson Stress Nuclear Report from August 2012 revealed a maximum workload of 1.0.  A subsequent VA examination in May 2014 shows a METs level between 1 and 3.  

Based on the above, the Board finds that the reduction of the Veteran's evaluation for service-connected CAD status post coronary artery bypass grafting from 60 percent to 30 percent was not proper.  While the June 2011 VA examiner found that the Veteran's METs evaluation of 6.1 appropriately reflected his current clinical limitations at that time, a review of the record shows this was not sustained improvement as evidenced by the subsequent METs scores as early as August 2012 and then again in July 2013. Significantly, the Board emphasizes that post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer, 2 Vet. App. at 281-282.  Putting Dr. E.E.F.'s letter into context of whether the Veteran's condition improved between December 1, 2011 and July 3, 2013, the results tend to provide evidence against any sustained improvement of the Veteran's service-connected CAD status post coronary artery bypass grafting under the ordinary conditions of life.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that restoration of a 60 percent rating for his service-connected CAD status post coronary artery bypass grafting from December 1, 2011 to July 2, 2013 is warranted.



ORDER

Restoration of a 60 percent rating for the Veteran's service-connected CAD status post coronary artery bypass grafting from December 1, 2011 to July 2, 2013 is granted.


REMAND

As above, in a statement from the Veteran's private physician, Dr. E.E.F., in April 2014, Dr. E.E.F. noted that the Veteran developed a worsening of symptoms of shortness of breath and fatigue in February 2012, referring to private treatment records dated as early as May 2012, including a Regadenoson Stress Nuclear Report from August 2012 revealing a maximum workload of 1.0.  However, a review of the claims file is negative for such records.

Furthermore, the Veteran submitted a completed VA Form 21-4142, Authorization and Consent to Release Information from Dr. G.G. (fall 2010 to the present), Meriter Hospital (April 2009 to the present), and Dr. E.E.F. (July 31, 2013 cardio evaluation) in July 2013.  In May 2014 correspondence, the RO informed the Veteran that some medical providers charge for copies of medical records and that VA has no funds to pay for these charges.  It was requested that the Veteran attempt to obtain records from his providers himself and/or complete a new authorization form to obtain records from Meriter Hospital.  The Veteran did not respond to this letter.  While the claims file includes some records from the above providers, the RO has not yet requested any additional records pursuant to the July 2013 authorization form.  

Also, the most recent VA treatment records in the claims file are dated in August 2014.  

On remand, the Veteran should be provided with another opportunity to identify any VA or non-VA treatment records pertaining to his remanded claim, specifically, the August 2012 Regadenoson Stress Nuclear Report as well as records from Dr. G.G., Meriter Hospital, and Dr. E.E.F.  Thereafter, all identified records, including VA records dated since August 2014, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his heart problems since service, specifically, an August 2012 Regadenoson Stress Nuclear Report , Dr. G.G. (fall 2010 to the present), Meriter Hospital (April 2009 to the present), and Dr. E.E.F (July 31, 2013 cardio evaluation).  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated since August 2014.

2. Thereafter, readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


